Hill, P. J.
(dissenting). The jury found the intestate twenty-five per cent and the railroad and its other employees seventy-five per cent at fault. If the intestate had waited until train No. 79 reached Philmont, he would have been more than thirty minutes behind train No. 22, and in thirty minutes a fire could make considerable headway. His duty was to put out fires while they were in an incipient stage. The engineer or motorman on No. 79 knew that Keppler was not far behind train 22 and with that knowledge was required to exercise a high degree of care to observe the rules. The intestate assumed the risk incident to his employment but nothing in addition. The jury were justified in drawing_ the conclusion that under- the circumstances when the accident happened the train was traveling at an execessive rate of speed and that proper signals were not given.
Order and judgment appealed from reversed and the complaint dismissed.